This is an appeal from a judgment of conviction of the defendants appellant on the second count of an indictment charging the defendant with forgery in the first degree in disposing and putting off as true a certain forged instrument. The first count in the indictment was one charging him with forging the instrument. There was no proof on this count and it was dismissed on motion with the consent of the district attorney at the end of the People’s case. It is claimed by appellant that the court committed reversible error in admitting testimony concerning the defendant having cashed about the same time two Christmas Club cheeks in the city of Troy, N. Y. The trial was in Schenectady county and was for a crime *978committed in Schenectady county. Upon cross-examination of the defendant he was questioned about whether he had not at about the same time purchased certain articles in two different stores in Troy for which he had paid with Christmas Club checks and persons were asked to stand up in the court room as being the persons with whom he had these transactions. This the defendant denied and later on in the trial the persons who had stood up in the court room, and who were the salesmen with whom it is alleged he had these transactions in Troy, were permitted to testify, over objection of the defendant, to contradict testimony of the defendant. When the defendant was examined about other crimes, those were collateral matters and his answers could not be contradicted by later produced evidence to show that what he had said was not true. This evidence constituted reversible error which requires us to reverse the conviction and order a new trial. Judgment of conviction reversed on the law and facts, and new trial granted. Hill, P. J., Crapser, Bliss, Heffeman and Schenck, JJ., concur.